Case 21-53052-sms         Doc 12    Filed 06/07/21 Entered 06/07/21 16:00:25            Desc Main
                                    Document     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DITRICT OF GEORGIA
                                  ATLANTA DIVISION


IN RE:                                                       *       CASE NO.: 21-53052-SMS
                                                             *
THERESA SUE READY,                                           *       CHAPTER 7
                                                             *
         DEBTOR.                                             *

              MOTION TO CONVERT CHAPTER 7 CASE TO CHAPTER 13 CASE

         COMES NOW THERESA SUE READY, Debtor in the above-styled Chapter 7 case,

by and through undersigned counsel, and moves this Honorable Court, pursuant to 11

U.S.C. § 706(a), to convert the above-styled Chapter 7 case to a proceeding under

11 U.S.C. Chapter 13 of the Bankruptcy Code. The Debtor is entitled to convert her case

because:

         1.      This case, filed on April 15, 2021, has not been previously converted under 11

U.S.C. §§ 1112 or 1307 of the Bankruptcy Code.

         2.      Debtor is eligible to be a debtor under Chapter 13 of the Bankruptcy code.

         WHEREFORE, Debtor prays that this

         (a)     Motion to Convert Case to Chapter 13 be filed, read, and considered;

         (b)     Honorable Court grant this Motion to Convert Case to Chapter 13; and
Case 21-53052-sms        Doc 12    Filed 06/07/21 Entered 06/07/21 16:00:25            Desc Main
                                   Document     Page 2 of 5



      (c)       Honorable Court grant such other and further relief as it may deem just and

      proper.

                                                     Respectfully submitted,

                                                     /s/
                                                     Ronna M. Woodruff
                                                     Attorney for Debtor
                                                     GA Bar No. 108910


WOODRUFF LAW LLC
123 Powers Ferry Road, S.E.
Marietta, GA 30067
(770) 565-7924
(770) 565-7930 (Fax)
Case 21-53052-sms         Doc 12    Filed 06/07/21 Entered 06/07/21 16:00:25              Desc Main
                                    Document     Page 3 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DITRICT OF GEORGIA
                                  ATLANTA DIVISION


IN RE:                                                         *       CASE NO.: 21-53052-SMS
                                                               *
THERESA SUE READY,                                             *       CHAPTER 7
                                                               *
         DEBTOR.                                               *

                                  CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that under penalty of perjury that on this day I have

served the following parties with a copy of the attached “Debtor’s Motion to Convert Chapter 7

Case to Chapter 13 Case” by placing true and correct copies of same in the United States Mail

with adequate postage affixed to insure delivery, addressed to:

S. Gregory Hays                                        Theresa S. Ready
Chapter 7 Trustee                                      2209 Winding Creek Lane, S.W.
2964 Peachtree Road, Ste. 555                          Marietta, GA 30064
Atlanta, GA 30305
VIA ECF

                                                       Dated this 7th day of June, 2021


WOODRUFF LAW LLC                                       /s/
123 Powers Ferry Road, S.E.                            Ronna M. Woodruff
Marietta, GA 30067                                     Attorney for Debtor
770-565-7924                                           GA Bar No. 108910
770-565-7930 (Fax)

                             Plus all creditors on the attached matrices
                                                          Creditor Matrices
               Case 21-53052-sms             Doc 12        Filed 06/07/21 Entered 06/07/21 16:00:25 Desc Main
Label Matrix for local noticing                      (p)BANK OF AMERICA
                                                          Document      Page 4 of 5        Barclays Bank Delaware
113E-1                                               PO BOX 982238                                        Post Office Box 8803
Case 21-53052-sms                                    EL PASO TX 79998-2238                                Wilmington, DE 19899-8803
Northern District of Georgia
Atlanta
Mon Jun 7 15:57:25 EDT 2021
Brand Source/Citi/CBNA                               Capital One/Walmart                                  Comenity Bank/Victoria Secret
5800 South Corporate Pl.                             Post Office Box 31293                                Post Office Box 182789
Sioux Falls, SD 57108-5027                           Salt Lake City, UT 84131-0293                        Columbus, OH 43218-2789



(p)DSNB MACY S                                       (p)GEORGIA DEPARTMENT OF REVENUE                     S. Gregory Hays
CITIBANK                                             COMPLIANCE DIVISION                                  Hays Financial Consulting, LLC
1000 TECHNOLOGY DRIVE MS 777                         ARCS BANKRUPTCY                                      Suite 555
O FALLON MO 63368-2222                               1800 CENTURY BLVD NE SUITE 9100                      2964 Peachtree Road
                                                     ATLANTA GA 30345-3202                                Atlanta, GA 30305-4909

Internal Revenue Service                             (p)JPMORGAN CHASE BANK N A                           Lending Club Corp.
Post Office Box 7346                                 BANKRUPTCY MAIL INTAKE TEAM                          595 Market Street, Ste. 200
Centralized Insolvency Unit                          700 KANSAS LANE FLOOR 01                             San Francisco, CA 94105-2807
Philadelphia, PA 19101-7346                          MONROE LA 71203-4774


Office of the United States Trustee                  (p)PNC BANK RETAIL LENDING                           PRA Receivables Management, LLC
362 Richard Russell Building                         P O BOX 94982                                        PO Box 41021
75 Ted Turner Drive, SW                              CLEVELAND OH 44101-4982                              Norfolk, VA 23541-1021
Atlanta, GA 30303-3315


Theresa Sue Ready                                    SYNCB/BP                                             SYNCB/Chevron
2209 Winding Creek Lane, S.W.                        Post Office Box 965024                               Post Office Box 965015
Marietta, GA 30064-2832                              Orlando, FL 32896-5024                               Orlando, FL 32896-5015



Synchrony Bank                                       The Home Depot/CBNA                                  (p)US BANK
c/o PRA Receivables Management, LLC                  5800 South Corporate Place                           PO BOX 5229
PO Box 41021                                         Sioux Falls, SD 57108-5027                           CINCINNATI OH 45201-5229
Norfolk, VA 23541-1021


United States Attorney                               Wells Fago Card Services                             Ronna M. Woodruff
Northern District of Georgia                         Post Office Box 14517                                Woodruff Law LLC
75 Ted Turner Drive SW, Suite 600                    Des Moines, IA 50306-3517                            123 Powers Ferry Road, SE
Atlanta GA 30303-3309                                                                                     Marietta, GA 30067-7557




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America                                      DSNB/Macy’s                                          Georgia Department of Revenue
Post Office Box 982238                               Post Office Box 8218                                 Compliance Div.ARCS Bankruptcy
El Paso, TX 79998                                    Mason, OH 45040                                      1800 Century Blvd., #9100
                                                                                                          Atlanta, GA 30345
               Case 21-53052-sms   Doc 12   Filed 06/07/21 Entered 06/07/21 16:00:25      Desc Main
JPMCB Card Services                    PNC Bank
                                            Document     Page 5 of 5        US Bank
Post Office Box 15369                  Post Office Box 3180                 Post Office Box 108
Wilmington, DE 19850                   Pittsburgh, PA 15230                 Saint Louis, MO 63166



End of Label Matrix
Mailable recipients     23
Bypassed recipients      0
Total                   23
